The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1-2 and 5-12 are presented for examination.
	Applicant’s Amendment filed June 28, 2022 has been entered into the present application. 
	Claims 1-2 and 5-12 are pending. Claims 8-12 are newly added. Claim 1 is amended. 
Applicant’s arguments, filed June 28, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed June 28, 2022 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Status of Rejections Set Forth in the March 29, 2022 Non-Final Office Action
	In reply to the rejection of claims 5-7 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.2-3 of the previous Office Action dated March 29, 2022, Applicant now amends claims 1 to specifically define the neuroprotection recited in the preamble as “the prevention of nerve cell loss, the sparing of nerve cell fibers, or the combination of both the prevention of nerve cell loss and the sparing of nerve cell fibers”. Accordingly, the rejection is now hereby withdrawn. 
	In reply to the rejection of claims 5-7 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.3-4 of the previous Office Action dated March 29, 2022, Applicant now amends claims 1 to specifically define the neuroprotection recited in the preamble as “the prevention of nerve cell loss, the sparing of nerve cell fibers, or the combination of both the prevention of nerve cell loss and the sparing of nerve cell fibers”, thereby providing for further limitations thereof in dependent claims 5-7. Accordingly, the rejection is now hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1-2 and 5-7, as well as newly added claims 8-12, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogevig et al. (WO 2006/062465 A1; June 2006) in view of Choi et al. (“Ablation of the Inflammatory Enzyme Myeloperoxidase Mitigates Features of Parkinson’s Disease in Mice”, Journal of Neuroscience, 2005 July 13; 25(28):6594-6600), each already of record, for the reasons of record set forth at p.4-12 of the previous Office Action dated March 29, 2022, of which said reasons are herein incorporated by reference.
Newly amended claim 1 is amended to define the “neuroprotection” recited in the preamble of the claim as the specific effects previously provided for in dependent claims 5-7, i.e., “wherein the neuroprotection is prevention of nerve cell loss” (claim 5), “wherein the neuroprotection is the sparing of nerve cell fibers” (claim 6), or “wherein the neuroprotection is a combination of both the prevention of nerve cell loss and the sparing of nerve cell fibers” (claim 7). 
Newly added claim 8 defines the neuroprotection as “at least the prevention of nerve cell loss”.
Newly added claim 9 defines the neuroprotection as “at least the sparing of nerve cell fibers”.
Newly added claim 10 defines “[a] method of preventing nerve cell loss in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 11 defines “[a] method of sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 12 defines “[a] method of both preventing nerve cell loss and sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
As previously established in the grounds for rejection, the effect of mitigating myeloperoxidase (MPO) expression in areas of brain tissue in which such MPO expression has contributed to neural loss and gliosis (as evidenced by Choi’s teachings) would have constituted an effect of “neuroprotection” as recited in instant claim 1, and as further defined in instant claims 5-12, in which there is a “prevention of nerve cell loss” and/or “sparing of nerve cell fibers” in the subject affected with a neurodegenerative disorder. 
Applicant is reminded that the recited functional effects of neuroprotection as defined in claim 1, as well as dependent claims 5-7 and newly added claims 8-121, are apparently achieved via the single active step provided for in the method of claim 1 (and as reiterated in claims 10-12) – i.e., the administration of an effective amount of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one (or a pharmaceutically acceptable salt thereof) to a subject affected with a neurodegenerative disorder. As the combined teachings of Bogevig et al. in view of Choi et al. provide reason to perform this identical active step, the recited functional effects defined in instant claims 1 and 5-12 as being observed in the subject affected with a neurodegenerative disorder following execution of this single active step of administration must necessarily yield from the combined prior art teachings, since products of identical chemical composition cannot yield mutually exclusive properties when used in an identical manner. MPEP §2112.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Choi et al. does not teach any MPO inhibitors nor does Choi et al. provide any evidence that inhibiting MPO yields neuroprotection” (Remarks, p.7). Applicant further opines that “Bogevig et al. does not teach administering MPO inhibitors to a subject affected with a neurodegenerative disease to provide neuroprotection” (Remarks, p.7). Applicant contends that “Choi et al. only hypothesizes, without any supporting data” that MPO inhibitors “may provide protective benefit in PD [Parkinson’s Disease]” (Remarks, p.7).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s contention that the obviousness rejection must fail because neither Bogevig et al. nor Choi et al. alone teach the administration of an MPO inhibitor to a subject affected with a neurodegenerative disease for the purpose of providing a neuroprotective effect cannot be accepted. Here, neither Bogevig et al. nor Choi et al. was applied alone, but rather in combination together. Therefore, there is no requirement that either Bogevig et al. or Choi et al. individually teach the entirety of the claimed invention (as would be required if either Bogevig et al. or Choi et al. were applied as anticipatory prior art under pre-AIA  35 U.S.C. §102). Applicant is reminded that there is no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One cannot show nonobviousness by attacking references individually (as Applicant has done) where the rejections are based on a combination of the references (such as here, in which the teachings of Bogevig et al. are taken in view of Choi’s teachings). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Applicant advances the position that Choi et al. provides nothing more than mere hypothesis in the absence of any supporting data, but this position cannot be accepted as it again neglects to consider the full scope of Choi’s teachings. Choi et al. expressly teaches that caudate nucleus tissue of stage 4 human Huntington’s disease (HD) patients exhibited higher GFAP to -actin ratios, as well as MPO to -actin ratios, thereby suggesting that brain MPO expression was found not only in PD, but also in other neurodegenerative diseases in which areas of neural loss are accompanied with gliosis (col.1, para.1, p.6598). Choi et al. further teaches that MPO deficiency was protective against MPTP-induced neurodegeneration, as evidenced by a reduction in dopaminergic neuronal loss observed in mice deficient in MPO (MPO-/-) as compared to wild-type mice (MPO+/+), despite the fact that “the loss of striatal dopamine and the deficit in motor performance caused by MPTP” was unchanged between MPO-/- and MPO+/+ mice (col.1, para.2, p.6598-col.2, para.2, p.6598). Moreover, Choi et al. correlates the presence of increased MPO expression in diseased brains as being indicative of chronic gliosis, wherein neuronal expression of MPO may contribute to the oxidative damage observed in a variety of chronic neurodegenerative disorders, including Alzheimer’s disease (col.1, para.1, p.6599). Such factual evidence provides at least a reasonable expectation of success that mitigation of MPO expression via administration of an MPO inhibitor (in this case, Bogevig’s MPO inhibitor 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one) to a subject with a neurodegenerative disease would have yielded a neuroprotective effect by minimizing neuronal loss and oxidative damage caused by increased MPO expression in areas of neural loss and gliosis associated with neurodegeneration. It should also be noted that these factual teachings clearly rebut Applicant’s proposition that Choi et al. provides nothing more than conjecture unsupported by factual evidence.
	Applicant argues that Novartis Pharmaceuticals v. West-Ward Pharmaceuticals, 923 F.3d 1051 (Fed. Cir. 2019) is applicable to the instant case, alleging that the instantly claimed compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one – “while previously known[n] to inhibit MPO in screening assays” – had not been previously “studied or reported for neuroprotection” (Remarks, p.8). Applicant opines that “no references of record indicate that MPO inhibitors had ever been previously administered to provide neuroprotection, much less the compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one, or even the genus of compounds to which it belongs as defined by Bogevig” (Remarks, p.8-9). Applicant urges that “[n]either Bogevig et al. nor Choi et al., alone or in combination, demonstrate that administration of an MPO inhibitor would actually provide neuroprotection, much less that 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one would be effective to provide neuroprotection” (Remarks, p.9). 
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant’s allegation that Novartis Pharmaceuticals v. West-Ward Pharmaceuticals, 923 F.3d 1051 (Fed. Cir. 2019) is applicable to the instant case for its findings related to the “reasonable expectation of success” required under pre-AIA  35 U.S.C. §103 is not accepted. MPEP §2143.02 discusses reasonable expectation of success as it relates to the obviousness determination, and does not reference or rely upon the facts or holdings of Novartis Pharmaceuticals v. West-Ward Pharmaceuticals, 923 F.3d 1051 (Fed. Cir. 2019). As the Examiner is bound by the guidance and procedure set forth in the most current version of the MPEP, and no further guidance or policy has been set forth extraneous to the MPEP emphasizing that the decision rendered in Novartis is binding thereon, Applicant’s remarks referencing the decision in Novartis as being applicable to the instant case, or as being relevant to the determination of what constitutes a reasonable expectation of success as detailed by MPEP §2143.02, is unpersuasive2.
	Moreover, Applicant’s argument appears to be that the rejection is untenable because neither Bogevig et al. nor Choi et al. individually teach the instantly claimed compound for providing neuroprotection. This argument is defective, however, because it effectively argues that Bogevig et al. or Choi et al. must teach the entirety of the claimed invention – in effect, that either or both of the references individually must constitute anticipatory prior art. This position is incorrect because anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. The instant rejection clearly admits that the claimed invention was not wholly described in the primary reference to Bogevig et al. Given this fact, there would be no expectation that Bogevig et al. alone – or even the secondary reference to Choi et al. alone – individually teaches the claimed invention as a whole. The difference, however, between Bogevig et al. and the instant claims would have been an obvious modification to the ordinarily skilled artisan in view of the teachings to Choi et al. for the reasons already of record. Again, there is no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
	Applicant’s remarks indicate that he again neglects to consider what the prior art teachings - as combined - would have reasonably suggested to the ordinarily skilled artisan at the time the instant invention was made. Here, Bogevig et al. teaches 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one as a known MPO inhibitor, and further teaches the use of such MPO inhibitors for the treatment of diseases or conditions in which inhibition of MPO is therapeutically useful. Such teachings, when coupled with the teachings of Choi et al. establishing that increased MPO expression was found in areas of neural loss and gliosis in neurodegenerative conditions and that mitigation of MPO expression was effective to provide a protective effect against neuronal loss, provide a reasonable expectation of success in administering Bogevig’s known MPO inhibitor 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one to a subject with a neurodegenerative condition to yield a neuroprotective effect against neuronal loss in such subject. Applicant is reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness requires evidence that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
	Applicant continues to argues that “the prior art in the present case does not teach that inhibiting MPO provides a neuroprotective effect and the Examiner’s opinion regarding MPO inhibition currently relies upon only the preliminary study of Choi et al. (because Bogevig is silent on neuroprotection)” (Remarks, p.9). Applicant cites to the publication to Takizawa et al. (Journal of Cerebral Blood Flow & Metabolism, 2002; 22:50-54) as alleged evidence that “there is significant uncertainty in the field as to whether inhibiting MPO necessarily provides neuroprotection” (Remarks, p.9).
	The arguments have been fully and carefully considered, but are not found persuasive. 
	Applicant again fails to consider the full scope of Choi’s teachings, instead alleging incorrectly that the cited prior art fails to teach that inhibiting MPO provides a neuroprotective effect. This position is untenable. Choi et al. expressly teaches that MPO deficiency was protective against MPTP-induced neurodegeneration - as evidenced by a reduction in dopaminergic neuronal loss observed in MPO-deficient mice (MPO-/-) as compared to wild-type mice (MPO+/+) – and further correlates increased MPO expression in diseased brains as being indicative of chronic gliosis, in which neuronal MPO expression may contribute to the oxidative damage observed in a variety of chronic neurodegenerative disorders, including Alzheimer’s disease (col.1, para.2, p.6598-col.2, para.2, p.6598; col.1, para.1, p.6599). Such teachings establish that MPO inhibition in an animal model of neurodegeneration (representative of a subject affected with a neurodegenerative disorder) was effective to provide a neuroprotective effect by minimizing neuronal loss and oxidative damage caused by increased MPO expression in areas of neural loss and gliosis. Applicant’s repeated assertions that the cited prior art fails to establish that MPO inhibition yields a neuroprotective effect is simply not borne out by the prior art teachings of record. 
	Applicant now cites to Takizawa et al. (Journal of Cerebral Blood Flow & Metabolism, 2002; 22:50-54) as alleged evidence that “there is significant uncertainty in the field as to whether inhibiting MPO necessarily provides neuroprotection”, but this position cannot be accepted. Takizawa et al. is directed to the effects of MPO in ischemic brain injury, which is not clearly and unequivocally relevant to the effects of MPO in a “neurodegenerative disorder” as claimed. Though Applicant does not explicitly define the term “neurodegenerative disorder” as used in the instant claims, the as-filed specification employs the term “neurodegenerative disorder” as relating to diseases in which there is an ongoing, progressive loss and death of neurons, e.g., multiple system atrophy (MSA) (p.2, l.35-p.3, l.1; p.5, l.1-3), or Huntington’s disease (p.3, l.16-19; p.5, l.12-15) – but not clearly ischemic brain injury. As such, Applicant has failed to demonstrate that the observations of Takizawa et al. are clearly germane to establishing what the ordinarily skilled artisan would have reasonably expected from MPO inhibition in a subject or even animal model of neurodegenerative disorders. 
	Even if Takizawa et al. were relevant to the effects of MPO inhibition in a neurodegenerative disorder (which the Examiner does not concede), the fact remains that Takizawa et al. is explicitly limited to the effects of MPO inhibition in an animal model of ischemic brain injury. That MPO inhibition was not explicitly therapeutically beneficial in this single animal model fails to support Applicant’s proposition that there was “significant uncertainty in the field as to whether inhibiting MPO necessarily provides neuroprotection”. In addition, it certainly fails to outweigh the more relevant evidence provided by Choi et al. in support of MPO inhibition having a beneficial neuroprotective effect in an animal model of neurodegeneration per se and neuronal loss. Applicant appears to advocate an improper standard for obviousness – namely, that absolute certainty is required for a finding of prima facie obviousness, not “at least some degree of predictability”, as set forth in MPEP §2143.02(II). 
Additionally, if Applicant is correct in alleging that Takizawa’s single animal model constitutes evidence of “significant uncertainty in the field” as to the predictability of yielding neuroprotection by inhibiting MPO, then it is unclear how Applicant’s single working example in a MSA mouse model would have been predictive of a neuroprotective effect in any neurodegenerative disorder without explicit experimental evidence of the same. It cannot be the case that Applicant asserts on one hand the art was so unpredictable that it fails to support a reasonable expectation of success in yielding neuroprotection from MPO inhibition, but then assert on the other hand that the art would have been so predictable as to support extrapolating the neuroprotective effects observed in a single, discrete animal model of MSA to a neuroprotective effect in any possible neurodegenerative disorder known to the ordinarily skilled artisan as now claimed.
For these reasons supra, rejection of claims 1-2 and 5-12 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-2 and 5-7, as well as newly added claims 8-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claim 1 of U.S. Patent No. 7,829,707 B2, or (ii) claims 14 and 16-18 of U.S. Patent No. 8,859,568 B2, each alternatively taken in view of Bogevig et al. (WO 2006/062465 A1; June 2006) and Choi et al. (“Ablation of the Inflammatory Enzyme Myeloperoxidase Mitigates Features of Parkinson’s Disease in Mice”, Journal of Neuroscience, 2005 July 13; 25(28):6594-6600), each already of record, for the reasons of record set forth at p.12-14 of the previous Office Action dated March 29, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 is amended to define the “neuroprotection” recited in the preamble of the claim as the specific effects previously provided for in dependent claims 5-7, i.e., “wherein the neuroprotection is prevention of nerve cell loss” (claim 5), “wherein the neuroprotection is the sparing of nerve cell fibers” (claim 6), or “wherein the neuroprotection is a combination of both the prevention of nerve cell loss and the sparing of nerve cell fibers” (claim 7). 
Newly added claim 8 defines the neuroprotection as “at least the prevention of nerve cell loss”.
Newly added claim 9 defines the neuroprotection as “at least the sparing of nerve cell fibers”.
Newly added claim 10 defines “[a] method of preventing nerve cell loss in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 11 defines “[a] method of sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 12 defines “[a] method of both preventing nerve cell loss and sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
As previously established in the grounds for rejection, the effect of mitigating MPO expression in areas of brain tissue in which such MPO expression has contributed to neural loss and gliosis (as evidenced by Choi’s teachings) would have constituted an effect of “neuroprotection” as recited in instant claim 1 and as further defined therein, as well as in newly added claims 8-12, in which there is a “prevention of nerve cell loss” and/or “sparing of nerve cell fibers” in the subject affected with a neurodegenerative disorder.
Applicant is reminded that the recited functional effects of neuroprotection as defined in claim 1, as well as dependent claims 5-7 and newly added claims 8-123, are apparently achieved via the single active step provided for in the method of claim 1 (and as reiterated in claims 10-12) – i.e., the administration of an effective amount of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one (or a pharmaceutically acceptable salt thereof) to a subject affected with a neurodegenerative disorder. As the combined teachings of ‘707 or ‘568 in view of Bogevig et al. and Choi et al. provide reason to perform this identical active step, the recited functional effects defined in instant claims 1 and 5-12 as being observed in the subject affected with a neurodegenerative disorder following execution of this single active step of administration must necessarily yield from the combined patent claims and prior art teachings, since products of identical chemical composition cannot yield mutually exclusive properties when used in an identical manner. MPEP §2112.

3.	Claims 1-2 and 5-7, as well as newly added claims 8-12, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,772,890 B2, already of record, for the reasons of record set forth at p.14-15 of the previous Office Action dated March 29, 2022, of which said reasons are herein incorporated by reference. 
Newly amended claim 1 is amended to define the “neuroprotection” recited in the preamble of the claim as those specific effects previously provided for in dependent claims 5-7, i.e., “wherein the neuroprotection is prevention of nerve cell loss” (claim 5), “wherein the neuroprotection is the sparing of nerve cell fibers” (claim 6), or “wherein the neuroprotection is a combination of both the prevention of nerve cell loss and the sparing of nerve cell fibers” (claim 7). 
Newly added claim 8 defines the neuroprotection as “at least the prevention of nerve cell loss”.
Newly added claim 9 defines the neuroprotection as “at least the sparing of nerve cell fibers”.
Newly added claim 10 defines “[a] method of preventing nerve cell loss in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 11 defines “[a] method of sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
Newly added claim 12 defines “[a] method of both preventing nerve cell loss and sparing nerve cell fibers in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of the 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one” (or a pharmaceutically acceptable salt thereof).
As the ‘890 claims recite administration of an identical compound to an identical subject to that instantly claimed - 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one to a subject with the neurodegenerative disease MSA - the ‘890 patent claims provide for the execution of an active step identical to that recited in claim 1 (or as reiterated in newly added claims 10-12). The performance of the same active step in the ‘890 patent claims as that of instant claim 1 (and also in newly added claims 10-12) must necessarily yield the same functional result of “neuroprotection” as instantly claimed (and as further defined in instant claim 1, as well as newly added claims 8-12, which recite that the “neuroprotection” is prevention of nerve cell loss and/or sparing of nerve cell fibers) because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.

Response to Applicant’s Arguments 
Applicant proffers no rebuttal to the nonstatutory double patenting rejections set forth above. 
Accordingly, the nonstatutory double patenting rejections set forth above remain proper in view of the fact that Applicant has failed to file an acceptable Terminal Disclaimer and/or persuasively distinguish (either through amendment and/or remark) the instant claims over the cited patent claims. 
For these reasons supra, rejection of claims 1-2 and 5-12 is proper.

Conclusion
Rejection of claims 1-2 and 5-12 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 17, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Applicant considers instant claims 10-12 to constitute dependent claims that further limit the scope of subject matter of claim 1 (see, e.g., p.6-7 of the 06/28/22 Remarks).
        2 MPEP §2143.02(I) explicitly rejects the concept that proof of efficacy – as implicitly urged by Applicant - is required to establish a reasonable expectation of success (“[c]onclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) (“This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness.” (citing to Hoffman-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367-68 (Fed. Cir. 2007) (reasoning that “the expectation of success need only be reasonable, not absolute”)).”
        3 Note that Applicant considers instant claims 10-12 to constitute dependent claims that further limit the scope of subject matter of claim 1 (see, e.g., p.6-7 of the 06/28/22 Remarks).